DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layne (US 3,691,612).
Regarding Claim 1, Layne (Fig. 1) discloses  a device capable of mounting a pipe comprising: an elongate part (16); and a mounting head (18) attached to a first end of the elongate part and sized and configured for positioning within a pipe end, wherein the pipe mounting device is movable via the elongate part between a first position in which the mounting head is passable through an inner diameter of the pipe end along a length, and a second position in which the mounting head lockingly engages with the 
Regarding Claim 2, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein tilting or pitching the mounting head within the pipe end moves the pipe mounting device between the first position and the second position. See Fig. 6 and Col. 2, Lines 54-57.
Regarding Claim 3, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head includes at least one curved surface (34, See Fig. 1) contoured to generally correspond to the inner diameter of the pipe end. See Fig. 1 and Fig. 6.
Regarding Claim 4, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head includes a pair of curved surfaces (34, See Fig. 1) contoured to generally correspond to the inner diameter of the pipe end, and a pair of truncated surfaces extending between the curved surfaces. See Fig. 1 and Fig. 6
Regarding Claim 5, 
Regarding Claim 6, Layne (Fig. 1) discloses pipe mounting device of Claim 4, as previously discussed above, wherein the mounting head defines a maximum diameter between the curved surfaces. See Fig. 6.
Regarding Claim 9, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head comprises a plate member. See Fig. 1-2 and Fig. 6.
Regarding Claim 10, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein a connection between the mounting head and the elongate part is offset a distance from an outer periphery of the mounting head. See Fig. 1-2 and Fig. 6.
Regarding Claim 12, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein the elongate part defines a moment arm to move the pipe mounting device between the first position and the second position. Under a broadest reasonable interpretation of the claim language, the elongated part (16) of Layne comprises of a moment arm that is defined by distance between the outer most portion of the threads (21) or grip portion (17) and the axial center line (3, See Fig. 1)  of the elongated part (16).  The moment arm of Layne moves the mounting device between the first and second position. See Fig. 6.
Regarding Claim 14, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head comprises an oval-shaped configuration. See Fig. 4-5.
Regarding Claim 15, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above, further comprising a grip portion (17) attached to a 
Regarding Claim 16, Layne (Fig. 1) meets the limitations, as best understood, as applied above to Claims 1 and 15. 
Regarding Claim 17, Layne (Fig. 1) meets the limitations, as best understood, as applied above to Claims 1, 2, 15, and 16. 
Regarding Claim 18, Layne (Fig. 1) meets the limitations, as best understood, as applied above to Claims 1, 4, 5, 15 and 16. 
Regarding Claim 19, Layne (Fig. 1) discloses pipe mounting device of Claim 16, as previously discussed above, wherein the grip portion (17) comprises a knob member (19). See Fig. 1-2.
Regarding Claim 20, Layne (Fig. 1) meets the limitations, as best understood, as applied above to Claims 1, 3, 15, and 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Layne.
Regarding Claim 7, Layne (Fig. 1) discloses pipe mounting device of Claim 6, as previously discussed above. Layne does not explicitly disclose wherein the maximum diameter is between about 2 inches and about 2.1 inches.
However, MPEP2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Layne, wherein the maximum diameter is between about 2 inches and about 2.1 inches, for the purpose 
Regarding Claim 8, Layne (Fig. 1) discloses pipe mounting device of Claim 6, as previously discussed above. Layne does not explicitly disclose wherein the maximum diameter is between about 3 inches and about 3.2 inches.
However, MPEP2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Layne, wherein the maximum diameter is between about 3 inches and about 3.2 inches, for the purpose of enabling surface 34 to engage with the inner surface of cylinder with an inner diameter of about 3 inches, requiring routine experimentations without any changes to the performance of the device or any unexpected results.
Regarding Claim 11
Regarding Claim 13, Layne (Fig. 1) discloses pipe mounting device of Claim 1, as previously discussed above.
Layne does not disclose wherein the mounting head comprises a second mounting head attached to a second end of the elongate part opposite the first end.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the device of Layne to further include a second mounting head attached to a second end of the elongated part for the purpose of providing a single tool capable of engaging the inner surface of cylinders having different inner diameters, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. See MPEP 2144.04.VI.B. In this case, the mere duplication of parts has no patentable significance because no new and unexpected results are produced by further including a second mounting head on a second end of the device disclosed by Layne.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bewley (US 2018/0050745 A1), Knickerbocker (US 3,447,228), Dostal (US 2,409,932), Wood (US 7,143,491 B2), and Hair (US 2011/0281666 A1). Each discloses a device comprising of an elongated member attached to a mounting head with curved surfaces capable of lockingly engaging the inner diameter of a pipe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723